
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(s)


Summary Plan Description for:
The Dow Chemical Company
Company-Paid Life Insurance Plan
Employee-Paid Life Insurance Plan
Dependent Life Insurance Plan

(Applicable to Active Salaried Employees and Active Hourly Employees
Whose Collective Bargaining Unit has Agreed to this Plan)

Amended and Restated: February 7, 2008
Effective for the Plan Year beginning January 1, 2008 and thereafter until
superseded

        This Summary Plan Description (SPD) is updated annually on the Dow
Intranet.

        See also the Choices enrollment brochures, which are published annually
for summaries of the most recent modifications to this SPD. Copies of any of the
above can be found on the Dow Intranet or by requesting a copy from the Human
Resources (HR) Service Center, Employee Development Center, Midland, MI 48674,
telephone 1-877-623-8079 or 1-989-638-8757. Summaries of modifications may also
be published from time to time in Dow's Newsline publication or by separate
letter.

Overview

        This booklet is the Summary Plan Description (SPD) for The Dow Chemical
Company Group Life Insurance Program's Company-Paid Life Insurance Plan
("Company-Paid Life Insurance Plan"). It is also the SPD for The Dow Chemical
Company Employee-Paid and Dependent Life Insurance Program's Employee-Paid Life
Insurance Plan ("Employee-Paid Life Insurance Plan") and Dependent Life
Insurance Plan ("Dependent Life Insurance Plan"). These plans are collectively
referred to in this SPD as "Plans". Individually, each plan may be referred to
as "Plan", in its respective Chapter of this SPD. References to "Dow" refer
collectively to The Dow Chemical Company and its subsidiaries and affiliates
authorized to participate in the Plans.

        Chapter One applies to the Company-Paid Life Insurance Plan. The
Company-Paid Life Insurance Plan is part of The Dow Chemical Company Group Life
Insurance Program (ERISA Plan #507). It provides group term life insurance
coverage underwritten by Metropolitan Life Insurance Company ("MetLife"). The
premium is paid by Dow. It provides automatic coverage for eligible Employees.

        Chapter Two applies to the Employee-Paid Life Insurance Plan. It is part
of The Dow Chemical Company Employee-Paid Life Insurance and Dependent Life
Insurance Program (ERISA Plan #515). It provides group term life insurance
coverage underwritten by MetLife. You must enroll and pay the premiums for this
coverage to receive it.

        Chapter Three applies to the Dependent Life Insurance Plan. It is part
of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program
(ERISA Plan #515). It provides group term life insurance coverage underwritten
by MetLife. You must enroll and pay the premiums for this coverage to receive
it.

        Words that are capitalized are either defined in this SPD or the
applicable Plan Document. The applicable Plan Document for the Company-Paid Life
Insurance Plan is The Dow Chemical Company Group Life Insurance Program Plan
Document. The applicable Plan Document for the Employee-Paid Life Insurance and
Dependent Life Insurance Plans is The Dow Chemical Company Employee-Paid Life
Insurance and Dependent Life Insurance Program Plan Document. The Plan Documents
are available by requesting from the applicable Plan Administrator listed in the
ERISA Information section of this SPD.

        References to "Participating Employer" refer to The Dow Chemical Company
or any other corporation or business entity The Dow Chemical Company authorizes
to participate in the Plans with respect to its Employees. The terms "Dow" and
"Participating Employers" have the same meaning, and may be used interchangeably
in this SPD. The term "Employee" means a person who:

126

--------------------------------------------------------------------------------



a.is employed by a Participating Employer to perform personal services in an
employer-employee relationship which is subject to taxation under the Federal
Insurance Contribution Act or similar federal statute; and

b.receives payment for services performed for the Participating Employer
directly from the Company's U.S. Payroll Department, or another Participating
Employer's U.S. Payroll Department; and

c.is either a Salaried individual who is classified by the Participating
Employer as having "regular full-time status" or "less-than-full-time status",
or a Bargained-for individual who is classified by the Participating Employer as
having "regular full-time active status", and

d.if Localized, is Localized in the U.S., and

e.if on an international assignment, is either a U.S. citizen or Localized in
the U.S.

The definition of "Employee" does not include an individual who performs
services for the benefit of a Participating Employer if his compensation is paid
by an entity or source other than the Company's U.S. Payroll Department or
another Participating Employer's U.S. payroll Department. Further, the
definition of "Employee" does not include any individual who is characterized by
the Participating Employer as an independent contractor, contingent worker,
consultant, contractor, or similar term. These individuals are not "Employees"
(with a capital "E") for purposes of the Plan even if such an individual is
determined by a court or regulatory agency to be a "common law employee" of a
Participating Employer.

Chapter One
Company-Paid Life Insurance

Plan Description

        Except for Michigan Operations Hourly Employees who were not Actively at
Work on January 1, 2008, the Company-Paid Life Insurance Plan provides coverage
of one times (1X) your base annual salary rounded up to the next $1,000 for
Salaried Employees and Hourly Employees whose collective bargaining unit has
agreed to this plan. Michigan Operations Hourly Employees who were not Actively
at Work on January 1, 2008 but continue to be on the payroll (for example due to
a paid medical leave of absence) and were covered at 1/2X prior to January 1,
2008, may continue 1/2X coverage as long as they continue to be on the payroll.
If they return to work, their coverage will increase to 1X when they are
Actively at Work. MetLife is the named fiduciary for making decisions as to
whether a Claim for Benefits is payable.

        As of January 1, 2005, the following plans have been merged into the
Company-Paid Life Insurance Plan: The Dow Chemical Company Group Life Insurance
Program's Michigan Hourly Company-Paid Life Insurance Plan; The Dow Chemical
Company Group Life Insurance Program's Hampshire Hourly Company-Paid Life
Insurance Plan; and The Dow Chemical Company Group Life Insurance Program's
ANGUS Hourly Company-Paid Life Insurance Plan. Such plans no longer exist as
separate plans, but are now a part of The Dow Chemical Company Group Life
Insurance Program's Company-Paid Life Insurance Plan.

        The Company-Paid Life Insurance Plan is referred to in Chapter One as
the "Plan".

Eligibility

Salaried Employees

        Salaried Employees of a Participating Employer with regular, active,
Full-Time or Less-Than-Full-Time status are eligible and are automatically
covered under this Plan(1), except as follows:

--------------------------------------------------------------------------------

(1)If you were enrolled in The Dow Chemical Company Executive Split Dollar Life
Insurance Plan on September 30, 2002, and you signed a waiver of all your rights
under The Dow Chemical Company Executive Split Dollar Life Insurance Agreement
between you and The Dow Chemical Company, you are eligible until you no longer
have active Employee status, or until you elect to waive coverage. In addition,
if you were enrolled in the Union Carbide Corporation Executive Life Insurance
Plan ("UCC Executive Life") on October 31, 2002, and had active Employee status
on the date that your Agreement and Collateral Assignment between you and Union
Carbide Corporation were terminated, you are eligible until you no longer have
active Employee status, or until you elect to waive coverage. Once coverage is
waived, you will not be allowed to re-enroll in the future.

127

--------------------------------------------------------------------------------



1.Employees enrolled in the Key Employee Insurance Program ("KEIP") are not
eligible for active Employee or Retiree Company-Paid Life Insurance coverage,
except that on the later of "program completion date" or "retirement" (as those
terms are defined in KEIP), if the Employee would otherwise have been eligible
for coverage under the Company-Paid Life Insurance Plan, the Employee may resume
eligibility for the Plan; and

2.Employees who were enrolled in The Dow Chemical Company Executive Split Dollar
Life Insurance Plan ("Dow Split Dollar") on September 30, 2002, who have not
waived their rights under The Dow Chemical Company Executive Split Dollar Life
Insurance Agreement, are not eligible for coverage under the Company-Paid Life
Insurance Plan.

Hourly Employees

        Eligibility of Hourly Employees depends on whether the applicable
collective bargaining unit and the Participating Employer have agreed to this
Plan. With respect to a collective bargaining agreement that specifically
addresses which Employees are eligible or not eligible for this Plan, the terms
of such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Hourly Employees shall be provided
this Plan, but does not specifically address the category of Employees that are
eligible or not eligible, then the Plan will provide eligibility to regular,
active Employees with Full Time status who are members of the collective
bargaining unit.

Employees on a Leave of Absence

        Eligibility for benefits under the Plan may continue during certain
laves of absences approved by the Participating Employer such as under the
Company's Family Leave Policy or Medical Leave Policy. The benefits under the
Plan shall be administered consistent with the terms of such approved leaves of
absences.

Disabled Employees

        If you are being paid a benefit from The Dow Chemical Company Long Term
Disability Income Protection Plan ("LTD"), The Dow Chemical Company Michigan
Hourly Contract Disability Plan, The Dow Chemical Company Texas Operations Total
and Permanent Disability Plan, or the Dow AgroSciences Long Term Disability
Insurance Plan you may be eligible under the Plan. See the Special Coverage for
Certain Disabled Persons section of this SPD.

Plan Administrator Determines Eligibility

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan, or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Enrollment

        Completing an enrollment form is necessary only to name your
beneficiary. You may waive coverage. If you want to waive coverage, you must
provide written notification to the U.S. Benefits Center. If you waive coverage,
you waive coverage permanently. You may not re-enroll in this Plan at any time
in the future.

Employee Contribution

        Dow provides Company-Paid Life Insurance at no cost to you.

128

--------------------------------------------------------------------------------



Amount of Coverage.

Maximum Coverage

        The maximum amount of coverage available is $1.5 million(2).

        Salaried Employees and Hourly Employees Whose Collective Bargaining Unit
Has Agreed to this Plan (excludes ANGUS and Hampshire Hourly Employees)

        Except for Michigan Operations Hourly Employees who were not Actively at
Work on January 1, 2008, the Plan provides coverage of one times (1X) your base
annual salary rounded up to the next $1,000 for Salaried Employees and Hourly
Employees whose collective bargaining unit has agreed to this plan. Michigan
Operations Hourly Employees who were not Actively at Work on January 1, 2008 but
continue to be on the payroll (for example due to a paid medical leave of
absence) and were covered at 1/2X prior to January 1, 2008, may continue 1/2X
coverage as long as they continue to be on the payroll. If they return to work,
their coverage will increase to 1X when they are Actively at Work. Your coverage
automatically is adjusted as your base salary changes, provided you are Actively
at Work. If you are Less-Than-Full-Time, your 1X coverage is based on your
Full-Time base annual salary, and coverage is automatically adjusted as your
base salary changes. Whether you are Full-Time or Less-Than-Full-Time, if you
are not Actively at Work, any increase to your life insurance will not be
effective until you return to work.

ANGUS and Hampshire Hourly Employees

        This paragraph only applies to ANGUS and Hampshire Hourly active
Employees. Your benefit is equal to one times (1X) your annual pay calculated
using your base hourly rate, rounded up to the next $1,000. Your coverage is
automatically adjusted each January 1, based on your hourly rate on the
preceding December 1. If you are not Actively at Work, any increase to your life
insurance will not be effective until you return to work.

Union Carbide Employees

        If you are a Union Carbide employee, your benefit will be determined
using your annual pay at Union Carbide as of December 31, 2001, as determined
under the provisions of the Union Carbide Basic Life Insurance Plan until your
annual base salary calculated under the normal provisions of the Plan exceeds
such amount. At that time, the Plan will no longer retain the December 31, 2001
Union Carbide annual pay information and will look solely to the annual base
salary calculated under the normal provisions of the Plan to determine the
amount of your coverage.

Special Coverage for Certain Disabled Persons

The Dow Chemical Company Long Term Disability Income Protection Plan ("LTD")

Effective January 1, 2006, if your date of Full Disability (as defined
under LTD) is on or after January 1, 2006, you are eligible for coverage when
your LTD benefit payments begin. The following applies to you:

If you have less than ten (10) years of service under the Dow Employees' Pension
Plan ("DEPP") or the Union Carbide Employees' Pension Plan ("UCEPP"), you are
eligible for up to either 12 months or 24 months of company paid life insurance
coverage. Coverage ends prior to the expiration of the 12 month or 24 month
period if you no longer qualify for LTD status. The 12 month period applies if
you have less than one (1) year of service under DEPP or UCEPP. The 24 month
period applies if you have more than one (1) year of service, but less than ten
(10) years of service under DEPP or UCEPP. Currently, if you have ten (10) or
more years of service you are eligible for coverage until you are no longer
eligible to receive payments from LTD.

--------------------------------------------------------------------------------

(2)This maximum is waived if you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on September 30,
2002, and you signed a waiver of all your rights under The Dow Chemical Company
Executive Split Dollar Life Insurance Agreement between you and The Dow Chemical
Company. This maximum is also waived if you were enrolled in the Union Carbide
Corporation Executive Life Insurance Plan on October 31, 2002, and you were an
active Employee on the date that your Agreement and Collateral Assignment
between you and Union Carbide Corporation were terminated.

129

--------------------------------------------------------------------------------



The amount of coverage is the same as the amount of coverage you had on the date
you were last Actively at Work. Currently, the Company pays the cost of this
coverage.

If your date of Full Disability (as defined under LTD) is prior to January 1,
2006, you are eligible for coverage when your LTD benefit payments begin(3). The
following applies to you:

You are eligible for the same amount of coverage you had on the date you were
last Actively at Work. Currently, the Company pays the cost of this coverage.
Currently, coverage continues until you are no longer eligible to receive
payments from LTD.

You are also eligible for an additional amount of coverage, which is determined
by the amount of Employee-Paid Life coverage you were enrolled in as an active
Employee immediately prior to being approved to receive LTD payments, but not to
exceed 1X (For example, if you were enrolled for 6X as an active Employee, your
coverage would be reduced to 1X). Currently, the Company pays the cost of this
coverage. Currently, coverage continues until you are no longer eligible to
receive payments from LTD.

        For salaried employees, base annual salary is used to calculate the life
insurance amount. For bargained-for employees, annual pay calculated using your
base hourly rate is used. The rate for bargained-for ANGUS and Hampshire Hourly
employees is updated each January using the hourly rate as of the preceding
December 1.

Texas Total and Permanent Disability

        If you were enrolled in the Texas Operations Hourly Total and Permanent
Disability Plan (T&P Plan) and you were deemed to be "totally and permanently
disabled" by the plan administrator of that plan, and it was determined that you
are eligible to be in benefits pay status by the plan administrator of that
plan, you are eligible for coverage under the Company-Paid Life Insurance Plan
equal to the amount of coverage you were enrolled in under the Texas Operations
Hourly Optional Life Insurance Contributory Plan (Contributory Life) at the time
you became totally and permanently disabled. Coverage ends the earlier of:
1) you are determined to no longer be "totally & permanently disabled" by the
plan administrator of the T&P Plan, or 2) you reach age 65.

Contract Disability Participants

        If you have been determined to be "totally and permanently disabled" by
the claims administrator of The Dow Chemical Company Michigan Hourly Contract
Disability Plan ("Contract Disability Plan"), and are receiving benefit payments
from that plan, the same coverage you had as an active Employee will continue
until you are age 65. Eligibility for coverage ends earlier if you no longer are
eligible for benefit payments under the Contract Disability Plan. If you were
Actively at Work at age 65 or older and subsequently became approved for
benefits by the Contract Disability plan administrator, your coverage will be
determined by applying the appropriate percentage from the following table to
your base annual hourly rate effective the day before you qualified to receive
benefit payments under the Contract Disability Plan, with a minimum of $5,000.

Your Age


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

65   50 percent 66   30 percent 67   10 percent 68   5 percent

        On and after your 70th birthday, the amount of your Retiree Company-Paid
Life Insurance benefits will be $5,000. Currently, the Company pays the cost of
this coverage.

--------------------------------------------------------------------------------

(3)This also applies to those who were disabled prior to January 1, 2006, and
were approved to receive benefit payments for such disability under the Dow
AgroSciences Long Term Disability Insurance Plan.

130

--------------------------------------------------------------------------------



Effective Dates of Coverage.

        Beginning.    Your coverage begins on your first day of active
employment as an Employee of a Participating Employer, unless you were a former
participant of The Dow Chemical Company Executive Split Dollar Life Insurance
Plan or the Union Carbide Corporation Executive Life Insurance Plan as described
above in the Eligibility section, in which case your coverage begins the first
day of the month following the termination of your participation in such
executive life insurance plan.

Ending.

Your Company-Paid Life Insurance coverage ends on the earlier of:

The date the Group Policy ends;
The date you no longer meet the eligibility requirements of the Plan; or
The date your employment ends.

Porting Coverage to a Term Life Policy

        If your Company-Paid Life Insurance coverage ends because your
employment ends, your coverage may be continued on a direct bill basis with
MetLife through the portability feature. This feature allows employees to
continue their Group Term Life coverage under a separate group policy without
providing proof of insurability. Rates for this coverage are different from the
active plan rates and the employee must port a minimum of $20,000 to exercise
this option. You have 31 days from the date your coverage ends to apply for
Portability. You may continue the same or lesser amount of coverage. For
Michigan residents, there is a limit to the amount of coverage you are allowed
to port. If you are unable to continue your entire life insurance amount through
Portability, you may apply for Conversion of the balance. Contact MetLife at
1-866-492-6983 if you have any questions or want to apply for Portability.

Converting to an Individual Policy

        If your Company-Paid Life Insurance coverage is reduced due to
retirement, the amount of coverage you lost may be converted to an individual
non-term policy through MetLife. The maximum amount of insurance that may be
elected for the new policy is the amount of Company- Paid Life Insurance you
lost under the Company-Paid Life Insurance Plan.

        If your Company-Paid Life Insurance coverage ends because your
employment ends, your coverage may be converted to an individual non-term policy
through MetLife. The maximum amount of insurance that may be elected for the new
policy is the amount of Company-Paid Life Insurance in effect for you under the
Company-Paid Life Insurance Plan on the date your employment ends.

        If your Company-Paid Life Insurance coverage ends because Dow has
cancelled the Company-Paid Life Insurance coverage under the MetLife group life
insurance policy, or Dow has amended the Company-Paid Life Insurance Plan to
exclude coverage for your work group, you may convert your Company-Paid Life
Insurance coverage to an individual non-term MetLife policy; provided you have
been covered under the Company-Paid Life Insurance Plan for at least 5 years
immediately prior to losing coverage under the Company-Paid Life Insurance Plan.
The amount you may convert is limited to the lesser of:

•the amount of Company-Paid Life Insurance for you that ends under the Group
Policy less the amount of life insurance for which you become eligible under any
group policy within 31 days after the date insurance ends under the Group
Policy; or

•$2,000.

        You must file a conversion application with MetLife and make the
required premium payment to MetLife within 31 days of the date your Dow coverage
is lost or reduced. Contact the Dow HR Service Center to obtain a form for
converting your coverage. Once you have obtained the form, contact the MetLife
Conversion Group at 1-877-275-6387 to file your form, or to obtain further
information. You are responsible for initiating the conversion process within
the appropriate timeframes.

        The cost of this individual coverage will probably be significantly
higher than your group plan. Although not required, providing proof of
insurability may help reduce your cost.

131

--------------------------------------------------------------------------------



Reporting Imputed Income

        The Internal Revenue Code requires that the cost of Company-Paid Life
Insurance in excess of $50,000 be reported as taxable income ("imputed income").
This imputed income will be reported on your W-2 Form in addition to your other
taxable income. Former participants of The Dow Chemical Company Split Dollar
Life Insurance Plan and the Union Carbide Corporation Executive Life Insurance
Plan are not eligible for the $50,000 exclusion.

        The cost of your Company-Paid Life Insurance in excess of $50,000 is
based on a Uniform Premium Table established by the federal government. If you
are an Hourly Employee of Michigan Operations, the cost of your combined
Company-Paid Life and Employee-Paid Life in excess of $50,000 is taxable income
and is determined based on the Uniform Premium Table established by the federal
government.

        If your Company Paid Life coverage is greater than $50,000, and you want
to decrease the amount of coverage from 1X to $50,000, you may elect to do so by
contacting the HR Service Center. Once coverage is reduced, it may not be
reinstated.

Naming Your Beneficiary

        You designate your beneficiary on the Company-Paid Life Beneficiary
Designation form, available from the Intranet or the HR Service Center. A
contingent beneficiary is recommended. If you fail to name a beneficiary,
MetLife may determine the beneficiary to be one or more of the following who
survive you:

•Your Spouse or Domestic Partner; or •Your children; or •Your parent(s); or
•Your sibling(s).

        If you fail to name a beneficiary, instead of making payment to any of
the above, MetLife may pay your estate. Any payment made by MetLife in good
faith will discharge the Plan's and MetLife's liability to the extent of such
payment.

        You may change your beneficiary whenever you choose by completing a
beneficiary change form. Beneficiary changes are not effective until the date
they are received by the U.S. Benefits Center, and are subject to approval by
MetLife. You will receive written notification of your beneficiary change.

        All beneficiary designations must conform to MetLife's administrative
requirements. Your beneficiary designation may be returned to you for you to
make changes to it if it does not conform to MetLife's requirements. Beneficiary
designations are not effective until MetLife has determined that they conform to
MetLife's requirements.

Benefit Payments

        Payment Options.    In the event of your death, your beneficiary should
contact the HR Service Center. The beneficiary on record must complete and sign
a claim form to receive benefits, and a certified death certificate must be
provided to MetLife to disburse the life insurance proceeds. To file a Claim for
a Plan Benefit, see Claims Procedures Appendix of this SPD.

Funding

        Dow pays the entire premium for the Company-Paid Life Insurance Plan.
MetLife pays the benefits under an insurance policy. MetLife may combine the
experience for the policy with other policies held by Dow. This means that the
costs of these coverages may be determined on a combined basis, and the costs
accumulated from year to year. Favorable experience under one or more coverages
in a particular year may offset unfavorable experience on other coverages in the
same year or offset unfavorable experience of coverages in prior years. Policy
dividends declared by MetLife for the Company-Paid Life Insurance Plan are used
to reduce Dow's cost for the coverage in the same and prior years.

Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option (ABO), if you have been diagnosed
as terminally ill with 12 months or less to live, you may be eligible to receive
up to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits before death if certain requirements are met. Having access to life
insurance proceeds at this important time could help ease financial and
emotional burdens. In order to apply for ABO, you must be covered for at least
$10,000 from your Company-Paid Life Insurance and/or Employee-Paid Life
Insurance. You may receive an accelerated benefit of up to 80 percent (minimum
$5,000 and maximum $500,000) of your Company-Paid Life Insurance and/or
Employee-Paid Life Insurance benefit. An accelerated benefit is payable in a
lump sum and can be elected only once. The death benefit will be reduced by

132

--------------------------------------------------------------------------------



the amount of accelerated benefit paid. Accelerated benefits are not permitted
if you have assigned your life insurance benefit to another individual or to a
trust.

        The accelerated life insurance benefits are intended to qualify for
favorable tax treatment under the Internal Revenue Code of 1986, as amended. If
the accelerated benefits qualify for such favorable tax treatment, the benefits
will be excludable from your income and not subject to federal taxation. Payment
of the accelerated benefit will be subject to state taxes and regulations. Tax
laws relating to accelerated benefits are complex. You are advised to consult
with a qualified tax advisor.

        Receipt of accelerated benefits may affect your eligibility, or that of
your spouse/domestic partner or your family, for public assistance programs such
as medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.

        If you would like to apply for the Accelerated Benefit Option, a claim
form can be obtained from the HR Service Center at 1-877-623-8079 and must be
completed and returned for evaluation and approval by MetLife.

Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, The Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

Chapter Two
Employee-Paid Life Insurance

Plan Description

        Under the Employee-Paid Life Insurance Plan, you may select the amount
of your coverage in multiples of one-half times (1/2X) your base annual salary
up eight times (8X) your base annual pay. The Employee-Paid Life Insurance Plan
is a group term life insurance plan. The benefits are insured by a group term
life insurance policy underwritten by Metropolitan Life Insurance Company
(MetLife). MetLife pays the benefits under the Plan. In addition, MetLife is the
named fiduciary for making decisions as to whether a Claim for Benefits is
payable.

        As of January 1, 2005, the following plans have been merged into the
Employee-Paid Life Insurance Plan: Hampshire Chemical Corporation Hourly
Optional Group Life Insurance Program's Employee-Paid Life Insurance Plan; ANGUS
Chemical Company Hourly Optional Group Life Insurance Program's Employee-Paid
Life Insurance Plan. Such plans no longer exist as separate plans, but are now a
part of the Employee-Paid Life Insurance Plan. As of January 1, 2008, the
Michigan Hourly Optional Group Life Insurance Program's Employee-Paid Life
Insurance Plan has been merged into the Employee-Paid Life Insurance Plan. The
Employee-Paid Life Insurance Plan is referred to in Chapter Two as the "Plan".

Eligibility

Salaried Employees

        Salaried Employees of a Participating Employer with regular, active,
Full-Time or Less-Than-Full-Time status are eligible.

Hourly Employees

        Eligibility of Hourly Employees depends on whether the applicable
collective bargaining unit and the Participating Employer have agreed to this
Plan. With respect to a collective bargaining agreement that specifically
addresses which Employees are eligible or not eligible for this Plan, the terms
of such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Hourly Employees shall be provided
this Plan, but does not specifically address the category of Employees that are
eligible or not eligible, then the Plan will provide eligibility to regular,
active Employees with Full Time status who are members of the collective
bargaining unit.

133

--------------------------------------------------------------------------------



Employees on a Leave of Absence

        Eligibility for benefits under the Plan may continue during certain
laves of absences approved by the Participating Employer such as under the
Company's Family Leave Policy or Medical Leave Policy. The benefits under the
Plan shall be administered consistent with the terms of such approved leaves of
absences.

Disabled Employees

        If you are being paid a benefit from The Dow Chemical Company Long Term
Disability Income Protection Plan ("LTD") or the Dow AgroSciences Long Term
Disability Insurance Plan you may be eligible under the Plan. See the Special
Employee Paid Coverage for Certain Disabled Persons section of this SPD.

Plan Administrator Determines Eligibility

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan, or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Enrollment

        To obtain Employee-Paid Life Insurance coverage, enroll during annual
enrollment or complete an enrollment form, available from the HR Service Center
or the Dow Intranet. You may enroll:

•On or before your employment date, with coverage to begin on your first day of
active employment if you provide a copy of your birth certificate or other proof
of your age that the Plan Administrator deems appropriate. If you do not provide
proof of your age that is satisfactory to the Plan Administrator within the time
required by the Plan Administrator, you will not be covered.

•Within 90 days after your first day of active employment with coverage to begin
on your enrollment date if you provide a copy of your birth certificate or other
proof of your age that the Plan Administrator deems appropriate. If you do not
provide proof of your age that is satisfactory to the Plan Administrator within
the time required by the Plan Administrator, you will not be covered.

•Within 90 days of a Change-in-Status, provided you are Actively at Work.
Coverage begins on the date your enrollment form is received by the Plan, or you
enroll by calling the HR Service Center, provided the Plan receives proof of
Change-in-Status and proof of age that is satisfactory to the Plan Administrator
within the time required and you are Actively at Work. If you do not provide the
requisite proofs that are satisfactory to the Plan Administrator within the time
required by the Plan Administrator, you will not be covered.

•During the Choices enrollment period, you will be allowed to increase your
coverage by 1 increment (one-half times (1/2X) base annual salary) provided you
are Actively at Work on the January 1 following the Choices enrollment period
and you do not exceed the amount you are eligible to enroll in. If you are not
Actively at Work on the January 1 following the Choices enrollment period, any
increase to your life insurance will not be effective until you return to Active
Work.

•At any other time you are Actively at Work, by providing proof of insurability,
your coverage begins on the date that MetLife accepts your proof of
insurability. MetLife will pay for the fee of a paramedical exam, if requested
by MetLife, with no cost to the employee/applicant when a MetLife physician is
used.

        Failure to provide the prerequisite proofs will result in cancellation
of coverage, including retroactive cancellation, and may require you to
reimburse the Plan for any benefits paid by the Plan. The Plan Administrator may
request proof of your age at any time.

Change-in-Status

        A "change in status" is an event listed in one of the bullets below:

•Events that change your legal marital status, including Marriage, Domestic
Partnership, death of Spouse/Domestic Partner, divorce or annulment or similar
event with respect to a Domestic Partnership.

134

--------------------------------------------------------------------------------



•Birth, adoption, placement for adoption or death of Dependent. •A termination
or commencement of employment by you, your Spouse/Domestic Partner or Dependent.
•A reduction or increase in hours of employment by the Employee, Spouse/Domestic
Partner or Dependent. •Dependent satisfies or ceases to satisfy the requirements
for unmarried Dependents. •A change in the place of residence or work for you,
your Spouse/Domestic Partner or Dependent.

Employee Contribution

        Your contribution, made through post tax payroll deductions, is based on
your annual base salary. In addition, your contribution is based on your age and
whether you are a "non-tobacco-user". As your age and salary change, your
deductions will be automatically adjusted. You are considered a "non
tobacco-user" by the Plan if you have not used a tobacco product in the last
12 months. If you quit using tobacco, you are considered a "non-tobacco-user" as
of the first day of the month after you complete 12 non-tobacco-using months. If
you are a tobacco user, you are considered a tobacco user as of the first day
you use tobacco. Administratively, you will not be adjusted to tobacco user
deductions until the first of the month following the tobacco use. A false or
out of date statement regarding tobacco use may result in benefits not being
paid.

        Current rates are listed in your Choices enrollment brochure. These
costs are reviewed and revised periodically.

        If you are on a leave of absence approved by the Participating Employer
that provides eligibility under this Plan, the Plan Administrator has the full
discretion to make special administrative arrangements as are necessary, such as
deferring Employee contributions on a temporary basis during the leave of
absence, and requiring the Employee to repay premiums when the Employee returns
to work, or any other arrangements the Plan Administrator deems appropriate.

        If the last payroll period for a Plan Year occurs partly during a
current Plan Year and partly during the next Plan Year, the Plan Administrator
has the full and complete discretion to modify the Participant contributions in
any way that the Plan Administrator deems administratively efficient, including
modifying the Participant contributions for the last payroll period without the
Participant's consent.

Amount of Coverage

Salaried Employees and Hourly Employees of Applicable Collective Bargaining
Groups (Not applicable to Long Term Disability Participants)

        You may purchase coverage in increments equal to one-half times (1/2X)
your annual base salary, rounded up to the next $1,000. The maximum coverage
allowable is equal to eight times (8X) your annual salary up to a $1.5 million
limit(4). If you are Less-Than-Full-Time, your coverage is based on your
Full-Time base annual salary, and coverage is automatically adjusted as your
base salary changes. Whether you are Full-Time or Less-Than-Full-Time, if you
are not Actively at Work, any increase to your life insurance will not be
effective until you return to work. If you are a Union Carbide employee, your
benefit will be determined using your annual pay at Union Carbide as of
December 31, 2001, as determined under the provisions of the Union Carbide Basic
Life Insurance Plan until your annual base salary calculated under the normal
provisions of the Plan exceed such amount. At that time, the Plan will no longer
retain the December 31, 2001, Union Carbide annual pay information and will look
solely to the annual base salary calculated under the normal provisions of the
Plan to determine the amount of your coverage.

Special Employee Paid Coverage for Certain Disabled Persons

You may be eligible for coverage if you are being paid benefits from The Dow
Chemical Company Long Term Disability Income Protection Plan ("LTD") under the
following circumstances:

--------------------------------------------------------------------------------

(4)You are eligible for an additional 1x of coverage over and above the 6x or
$1.5 million maximum if (1) you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on September 30,
2002, and you signed a waiver of all your rights under The Dow Chemical Company
Executive Split Dollar Life Insurance Agreement between you and The Dow Chemical
Company who elected to purchase the additional 1x coverage effective October 1,
2003, or (2) you are an Employee who was enrolled in the Union Carbide
Corporation Executive Life Insurance Plan on October 31, 2002, and you were an
active Employee on the date your Agreement and Collateral Assignment between you
and Union Carbide Corporation were terminated and you elected to purchase the
additional 1x coverage effective November 1, 2003. If you waive the additional
1x coverage, you are not eligible to enroll for such coverage in the future.
Further, you are no longer eligible for any coverage under the Plan when you no
longer have active Employee status.

135

--------------------------------------------------------------------------------





If the date of your Full Disability is on or after January 1, 2006 the following
applies to you:

If you have less than ten (10) years of service under DEPP or UCEPP, you are
eligible for up to either 12 months or 24 months of Employee-Paid life insurance
coverage beginning on the effective date of your approval for LTD status.
Coverage ends prior to the expiration of the 12 month or 24 month period if you
no longer qualify for LTD status. The 12 month period applies if you have less
than one (1) year of service under DEPP or UCEPP. The 24 month period applies if
you have more than one (1) year of service, but less than ten (10) years of
service under DEPP or UCEPP. If you have ten (10) or more years of service under
DEPP or UCEPP, you are eligible for coverage. Currently, eligibility for
coverage ends if you are no longer eligible to receive payments from LTD.

The amount of coverage will depend on the amount of coverage you had on the date
you were last Actively at Work. If you had 1/2X, then the coverage amount is 1/2
X. If you had 1X or more, then the amount is limited to 1X. You will be required
to pay the same premiums active employees pay.

Increasing or Decreasing Coverage

        You may increase the amount of your coverage (but not above the maximum
amount you are eligible for):

•Within 90 days of a change in your personal status, such as Marriage, Domestic
Partnership, a change in your Spouse's/Domestic Partner's employment, or the
addition of a Dependent child, provided you are Actively at Work and provided
the HR Service Center receives proof of change in status that is satisfactory to
the Plan Administrator.

•At any time you are Actively at Work, by providing proof of insurability to
MetLife. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when MetLife a physician is
used.

•During Choices enrollment you may increase one increment (1/2X) without
providing proof of insurability, provided you are Actively at Work.

        You may decrease the amount of your coverage any time by completing an
enrollment form, available from the HR Service Center or the Dow Intranet.

Effective Dates of Coverage

        Beginning.    Your coverage generally begins on your date of enrollment
and when you meet the enrollment requirements outlined in this booklet. Your
coverage automatically is adjusted as your base salary changes. If you are not
Actively at Work, any increase to your life insurance will not be effective
until you return to work.

        Ending.    Your Employee-Paid Life Insurance coverage ends on the
earlier of:

The date the Group Policy ends;
The date you no longer meet the eligibility requirements of the Plan;
The end of the period for which your last premium has been paid; or
The date your employment ends.

Porting Coverage to a Term Life Policy

        If your Employee-Paid Life Insurance coverage ends because your
employment ends, your coverage may be continued on a direct bill basis with
MetLife through the portability feature. This feature allows employees to
continue their Group Term Life coverage under a separate group policy without
providing proof of insurability. Rates for this coverage are different from the
active plan rates and the employee must port a minimum of $20,000 to exercise
this option. You have 31 days from the date your coverage ends to apply for
Portability. You may continue the same or lesser amount of coverage. For
Michigan residents, there is a limit to the amount of coverage you are allowed
to port. If you are unable to continue your entire life insurance amount through
Portability, you may apply for Conversion of the balance. Contact MetLife at
1-866-492-6983 if you have any questions or want to apply for Portability.

136

--------------------------------------------------------------------------------



Converting to an Individual Policy

        If your Employee-Paid Life Insurance coverage is reduced due to
retirement, the amount of coverage you lost may be converted to an individual
non-term policy through MetLife. The maximum amount of insurance that may be
elected for the new policy is the amount of Employee-Paid Life Insurance you
lost under the Company-Paid Life Insurance Plan.

        If your Employee-Paid Life Insurance coverage ends because your
employment ends, your coverage may be converted to an individual non-term policy
through MetLife. The maximum amount of insurance that may be elected for the new
policy is the amount of Employee -Paid Life Insurance in effect for you under
the Employee -Paid Life Insurance Plan on the date your employment ends.

        If your Employee -Paid Life Insurance coverage ends because Dow has
cancelled the Employee-Paid Life Insurance coverage under the MetLife group life
insurance policy, or Dow has amended the Employee-Paid Life Insurance Plan to
exclude coverage for your work group, you may convert your Employee-Paid Life
Insurance coverage to an individual non-term MetLife policy; provided you have
been covered under the Employee-Paid Life Insurance Plan for at least 5 years
immediately prior to losing coverage under the Employee-Paid Life Insurance
Plan. The amount you may convert is limited to the lesser of:

•the amount of Employee-Paid Life Insurance for you that ends under the Group
Policy less the amount of life insurance for which you become eligible under any
group policy within 31 days after the date insurance ends under the Group
Policy; or •$2,000.

        You must file a conversion application with MetLife and make the
required premium payment to MetLife within 31 days of the date your Dow coverage
is lost or reduces. Contact the Dow HR Service Center to obtain a form for
converting your coverage. Once you have obtained the form, contact the MetLife
Conversion Group at 1-877-275-6387 to file your form, or to obtain further
information. You are responsible for initiating the conversion process within
the appropriate timeframes.

        The cost of this individual coverage will probably be significantly
higher than your group plan. Although not required, providing proof of
insurability may help reduce your cost.

Naming Your Beneficiary

Naming Your Beneficiary:    You may elect a beneficiary by completing and
returning an Employee-Paid Life Beneficiary Designation form. Your beneficiary
election is not effective until the completed form is received by the U.S.
Benefits Center, and is subject to the approval of MetLife. You will receive
written notification of your beneficiary change. You may obtain a beneficiary
form from the Dow Intranet or the HR Service Center. If you do not designate a
beneficiary, then the default beneficiary will be the same as the beneficiary on
your Company-Paid Life Insurance. If you are not eligible for Company-Paid Life
Insurance, and you are enrolled in Post-65 Executive Life, then the default
beneficiary is the same as your beneficiary for Post-65 Executive Life.

        All beneficiary designations must conform to MetLife's administrative
requirements. Your beneficiary designation may be returned to you for you to
make changes to it if it does not conform to MetLife's requirements. Beneficiary
designations are not effective until MetLife has determined that they conform to
MetLife's requirements. Once MetLife has determined that the designation
conforms with their requirements, the effective date of the designation is the
date you signed the designation that conforms with their requirements.

        If there is no beneficiary designation for the Employee-Paid Life,
Company-Paid Life or Post-65 Executive Life, MetLife may determine the
Beneficiary to be one or more of the following who survive you:

•Your Spouse/Domestic Partner; or •Your children; or •Your parent(s); or •Your
sibling(s).

        If you fail to name a beneficiary, instead of making payment to any of
the above, MetLife may pay your estate. Any payment made by MetLife in good
faith will discharge the Plan's liability to the extent of such payment.

137

--------------------------------------------------------------------------------



Benefit Payments

Payment Options.    In the event of your death, your beneficiary should contact
the HR Service Center. A certified death certificate must be provided to MetLife
to disburse the life insurance proceeds. To file a Claim for a Plan Benefit, see
Claims Procedures Appendix of this SPD.

Funding

        Employees pay the entire premium for coverage. The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages. Favorable experience
under the Employee-Paid Life Insurance Plan and the Dependent Life Insurance
Plan in a particular year may offset unfavorable experience in prior years. It
is not anticipated that there will be any dividends declared for the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan based on
the manner in which the insurer has determined the premium rates.

Joint Insurance Arrangement

        Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that is allowed by the U.S. Department of Labor pursuant to
Prohibited Transaction Exemption 96-62 and 29 CFR Part 2570, subpart B. [DOL
Final Authorization Number 2001-17E (May 14, 2001)]. Under this arrangement,
MetLife has or will write the coverage for the Plan and Dorinco will assume a
percentage of the risk. Under the insurance arrangement between MetLife and
Dorinco, MetLife and Dorinco will each be liable to pay the agreed upon
percentage of each death benefit claim in respect of a Plan Participant. When a
claim for benefits is approved, Dorinco will transfer its percentage of each
death benefit claim to MetLife. MetLife will then pay the full amount of the
claim. If MetLife is financially unable to pay the portion of the claim, Dorinco
will be obligated to pay the full amount of the claim directly. Similarly, if
Dorinco is financially unable to pay its designated percentage of a particular
claim, MetLife will be obligated to pay the entire amount of the claim. Neither
MetLife nor Dorinco will charge the Plan any administrative fees, commissions or
other consideration as a result of the participation of Dorinco.

Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option (ABO), if you have been diagnosed
as terminally ill with 12 months or less to live, you may be eligible to receive
up to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits before death if certain requirements are met. Having access to life
insurance proceeds at this important time could help ease financial and
emotional burdens. In order to apply for ABO, you must be covered for at least
$10,000 from your Company-Paid Life Insurance and/or Employee-Paid Life
Insurance. You may receive an accelerated benefit of up to 80 percent (minimum
$5,000 and maximum $500,000) of your Company-Paid Life Insurance and/or
Employee-Paid Life Insurance benefit. An accelerated benefit is payable in a
lump sum and can be elected only once. The death benefit will be reduced by the
amount of accelerated benefit paid. Accelerated benefits are not permitted if
you have assigned your life insurance benefit to another individual or to a
trust.

        The accelerated life insurance benefits are intended to qualify for
favorable tax treatment under the Internal Revenue Code of 1986, as amended. If
the accelerated benefits qualify for such favorable tax treatment, the benefits
will be excludable from your income and not subject to federal taxation. Payment
of the accelerated benefit will be subject to state taxes and regulations. Tax
laws relating to accelerated benefits are complex. You are advised to consult
with a qualified tax advisor.

        Receipt of accelerated benefits may affect your eligibility, or that of
your spouse/domestic partner or your family, for public assistance programs such
as medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.

        If you would like to apply for the Accelerate Benefit Option, a claim
form can be obtained from the HR Service Center at 1-877-623-8079 and must be
completed and returned for evaluation and approval by MetLife.

138

--------------------------------------------------------------------------------



Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, The Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

Chapter Three
Dependent Life Insurance

Plan Description

        The Dependent Life Insurance Plan provides coverage for your eligible
family members at group rates. The benefits are insured by a group term life
insurance policy underwritten by Metropolitan Life Insurance Company (MetLife).
MetLife pays the benefits under the Plan. In addition, MetLife is the named
fiduciary for making decisions as to whether a Claim for Benefits is payable.

        As of January 1, 2005, the following plans have been merged into the
Dependent Life Insurance Plan: Hampshire Chemical Corporation Hourly Optional
Group Life Insurance Program's Dependent Life Insurance Plan; ANGUS Chemical
Company Hourly Optional Group Life Insurance Program's Dependent Life Insurance
Plan. Such plans no longer exist as separate plans, but are now a part of the
Dependent Life Insurance Plan. As of January 1, 2008, the Michigan Hourly
Optional Group Life Insurance Program's Dependent Life Insurance Plan has been
merged into the Dependent Life Insurance Plan.

        The Dependent Life Insurance Plan is referred to in Chapter Three as the
"Plan".

Eligibility

Salaried Employees:

        Salaried Employees of a Participating Employer with regular, active,
Full-Time or Less-Than-Full-Time status are eligible.

Bargained-for Employees:

        Eligibility of Bargained-for Employees depends on whether the applicable
collective bargaining unit and the Participating Employer have agreed to this
Plan. With respect to a collective bargaining agreement that specifically
addresses which Employees are eligible or not eligible for this Plan, the terms
of such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Bargained for Employees shall be
provided this Plan, but does not specifically address the category of Employees
that are eligible or not eligible, then the Plan will provide eligibility to
regular active Employees with Full Time status who are members of the collective
bargaining group.

Employees on a Leave of Absence:

        Eligibility for benefits under the Plan may continue during certain
laves of absences approved by the Participating Employer such as under the
Company's Family Leave Policy or Medical Leave Policy. The benefits under the
Plan shall be administered consistent with the terms of such approved leaves of
absences.

Plan Administrator Determines Eligibility

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.
If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan, or have been told
that you are not, see the Claims Procedures Appendix of this SPD.

        Run-out claims under ERISA Plan #505 (which was terminated effective
12-31-99) for covered claims that were incurred but not yet paid under that
plan, will be paid from this Plan.

139

--------------------------------------------------------------------------------



Dependent Eligibility

You may insure your Spouse/Domestic Partner. In addition, you may insure your
Dependent child(ren). To be eligible for coverage, a Dependent child (age
15 days through 18 years) must be principally supported by you and may be:

•A birth or legally-adopted child; or

•A stepchild/Domestic Partner child permanently residing in your household; or

•A child for whom you or your Spouse/Domestic Partner is the legal guardian,
supported solely by you and permanently residing in your household; or

A Dependent child may continue to be eligible for coverage past age 18 if the
child continues to meet all of the requirements and in addition, is incapable of
self-sustaining employment because of a mental or physical handicap as defined
by applicable law. Proof of such handicap must be sent to MetLife within 31 days
after the date the child attains the age limit and at reasonable intervals after
such date.

A Dependent child may also continue to be eligible for coverage past age 18 if
the child continues meets all of the requirements and in addition, is a full
time student. Coverage ends for Full Time students at age 25.

The Plan defines a "Full-Time Student" as a student who is a full-time student
at an educational institution at any time during the Plan Year. The
determination as to whether a student is full-time is based upon the number of
hours or courses which is considered to be full-time by the educational
institution.

Generally, your child is not eligible if he or she is:

•Already covered as a dependent of another Dow employee. All covered children in
a family must be enrolled by the same parent.

•Married or ever has been married.

•Employed full-time.

•Age 25 years or older, unless the dependent relationship continues because of a
physical or mental handicap. Contact the HR Service Center if this applies to
you.

        A Dependent Spouse, Domestic Partner or child is also not eligible if he
or she resides outside the United States and Canada or is serving on active duty
in the armed forces of any country.

Enrollment

        To enroll for Dependent Life Insurance coverage, enroll through the
annual Choices enrollment period or complete an enrollment form, available from
the Intranet or the HR Service Center as described below. You may enroll:

•On or before your date of hire, with coverage to begin on your first day of
work if you complete the enrollment form and submitted proof of Dependent
eligibility and proof of age. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•Within 90 days after your first day of active employment, with coverage to
begin on your submission of the completed enrollment form and proof of Dependent
eligibility and proof of age. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•Within 90 days of a Change-in-Status, provided you are Actively at Work.
Coverage begins on the date that the Plan receives your enrollment form or you
enroll by calling the HR Service Center. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•During the Choices Enrollment period, provided you are Actively at Work on the
January 1 following the Choices Enrollment period. You will be allowed to
increase your Dependent Spouse/Domestic Partner coverage by one increment. There
is no incremental limit on increased coverage for Dependent child(ren) during
Choices Enrollment. If you are not Actively at Work on the January 1 following
the Choices Enrollment period, any increase in life insurance will not be
effective until you return to Active Work. Proof of eligibility must be
submitted prior to December 31 of the year before coverage begins.

140

--------------------------------------------------------------------------------



•At any other time you are Actively at Work, by providing proof of insurability.
Your coverage begins on the date that MetLife accepts your proof of
insurability. MetLife will pay for the fee of a paramedical exam, if requested
by MetLife, with no cost to the employee/applicant when a MetLife physician is
used.

        The Plan Administrator may request proof of Dependent eligibility and
proof of age at any time. Proof may consist of a birth certificate, passport,
adoption papers, marriage license, statement of Domestic Partnership or any
other proof that the Plan Administrator deems appropriate. Failure to provide
proof of Dependent eligibility and proof of age within the time period required
will result in no Dependent coverage.

        If you enrolled for coverage for your Dependent(s) and fail to provide
proof of Dependent eligibility or proof of age satisfactory to the Plan
Administrator within the time period required, and the Plan determines that your
Dependent(s) is or are not covered, the Plan reserves the right not to refund
the premiums you paid, and to cancel coverage of your Dependent(s) retroactive
to the date you enrolled your Dependent(s).

Change-in-Status

        A "change in status" is an event listed in one of the bullets below:

•Events that change your legal marital status, including Marriage, Domestic
Partnership, death of Spouse/Domestic Partner, divorce or annulment or similar
event with respect to a Domestic Partnership. •Birth, adoption, placement for
adoption or death of Dependent. •A termination or commencement of employment by
you, your Spouse/Domestic Partner or Dependent. •A reduction or increase in
hours of employment by the Employee, Spouse/Domestic Partner or Dependent.
•Dependent satisfies or ceases to satisfy the requirements for unmarried
Dependents. •A change in the place of residence or work for you, your
Spouse/Domestic Partner or Dependent.


Amount of Coverage

Salaried Employees and Collective Bargaining Groups that Agreed to this Plan

        You may select coverage for your Spouse/Domestic Partner and Dependent
children based on the following options.

•Spouse/Domestic Partner insurance coverage ranges from a minimum of $10,000 to
a maximum of $250,000 in increments of $10,000. The monthly cost is based on
your Spouse's/Domestic Partner's age, the amount of insurance and whether your
Spouse/Domestic Partner is a "non-tobacco user".

•For eligible Dependent child(ren) there are three levels of coverage: $2,000,
$5,000 or $10,000.

        LTD participants are not eligible for Spouse/Domestic Partner and
Dependent Life Coverage.

Increasing or Decreasing Coverage

        You may increase the amount of coverage (but not above the maximum
amount you are eligible for):

•At any time you are Actively at Work, by providing proof of insurability to
MetLife. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when a MetLife physician is
used.

•Within 90 days of a change in status event, such as Marriage, Domestic
Partnership, divorce, Termination of Domestic Partnership or the addition of a
Dependent child, provided you are Actively at Work and provided the Plan
receives proof of the change in status that is satisfactory to the Plan
Administrator.

•During Choices enrollment, if you are Actively at Work, you may increase your
Spouse's/Domestic Partner's coverage one increment without showing proof of
insurability.

        You may decrease the amount of your coverage at any time by completing
an enrollment card, available from the Dow Intranet or the HR Service Center.

Effective Dates of Coverage

        Beginning.    Your coverage generally begins on your date of enrollment
and when you meet the enrollment requirements outlined in this booklet.

141

--------------------------------------------------------------------------------



Ending

Your Dependent Life Insurance coverage ends on the earlier of:

The date the Group Policy ends;
The date you or your Dependent no longer meet the eligibility requirements of
the Plan;
The end of the period for which your last premium has been paid;
The date your employment ends.

Porting Coverage to a Term Life Policy

        If Dependent Life coverage ends because your employment ends, your
coverage may be continued on a direct bill basis with MetLife through the
portability feature. This feature allows employees to continue their Group Term
Life coverage under a separate group policy without providing proof of
insurability. Rates for this coverage are different from the active plan rates
and the employee must port a minimum of $20,000 to exercise this option. You
have 31 days from the date your coverage ends to apply for Portability. You may
continue the same or lesser amount of coverage. For Michigan residents, there is
a limit to the amount of coverage you are allowed to port. If you are unable to
continue your entire life insurance amount through Portability, you may apply
for Conversion of the balance. Contact MetLife at 1-866-492-6983 if you have any
questions or want to apply for Portability.

Converting to an Individual Policy

        If your Spouse of Record/Domestic Partner of Record or Dependent child's
life insurance coverage is reduced due to retirement, the amount of coverage
your Spouse of Record/Domestic Partner of Record or Dependent child lost may be
converted to an individual non-term policy through MetLife. The maximum amount
of insurance that may be elected for the new policy is the amount of Spouse of
Record/Domestic Partner of Record or Dependent child life insurance you lost
under the Dependent Life Insurance Plan.

        If your Spouse of Record/Domestic Partner of Record or Dependent child
loses coverage under the Dependent Life Insurance Plan because of your death or
because he or she no longer meets eligibility requirements, their coverage may
be converted to an individual non-term policy through MetLife. (In the case of
minor children, the parent or legal guardian may act on their behalf.) The
maximum amount of insurance that may be elected for the new policy is the amount
of Dependent Life Insurance that ends under the Dependent Life Insurance
provisions of the MetLife group policy.

        If your Spouse of Record/Domestic Partner of Record or Dependent child
loses coverage under the Dependent Life Insurance Plan because Dow has cancelled
the dependent life coverage under the group policy with MetLife, or Dow has
amended the eligibility requirements of the Plan to exclude you or your
dependents from eligibility under the Plan, you may convert coverage to an
individual non-term MetLife policy for your Dependent; provided you have been
enrolled in coverage for your Dependent under the Dependent Life Insurance Plan
for at least 5 years immediately prior to the date the MetLife group coverage
for our Dependent ended. The amount that may be converted is limited to the
lesser of:

•the amount of Life Insurance for the Dependent that ends under the MetLife
group policy less the amount of life insurance for Dependents for which you
become eligible under any group policy within 31 days after the date insurance
ends under the Dependent Life Insurance provisions of the MetLife group policy;
or

•$2,000.

        A conversion application must be filed and the required premium payment
made to MetLife within 31 days of the date coverage is lost or reduced. You or
your Dependent must contact the HR Service Center to obtain a form for
converting the coverage. Once the form has been obtained, you or your Dependent
should contact the MetLife Conversion Group at 1-877-275-6387. You are
responsible for initiating the conversion process within the appropriate
timeframes.

        The cost of this individual coverage will probably be significantly
higher than the group plan. Although not required, providing proof of
insurability may help reduce the cost.

Employee Contribution

        The Employee pays for Dependent Life Insurance coverage. Your
contribution, made through post tax payroll deductions, is based on the coverage
option that you choose. For coverage on your Spouse's/Domestic Partner's life,
your contribution will also depend on whether your Spouse/Domestic Partner is a
"non-tobacco-user". Your Spouse/Domestic Partner is considered a
"non-tobacco-user" by the Plan if your Spouse/Domestic Partner has not used a
tobacco product in the last 12 months. If your Spouse/Domestic Partner quits
using tobacco, your Spouse/Domestic Partner is considered a "non-tobacco-

142

--------------------------------------------------------------------------------



user" as of the first day of the month after your Spouse/Domestic Partner
completes 12 non-tobacco-using months. If your Spouse/Domestic Partner is a
"non-tobacco-user", your Spouse/Domestic Partner is considered a tobacco-user as
of the first day your Spouse/Domestic Partner uses tobacco. A false or
out-of-date statement regarding tobacco use may result in benefits not being
paid. For your portion of the monthly costs, refer to the Choices enrollment
materials provided during annual enrollment.

        If you are on a Benefit Protected Leave of Absence, the Plan
Administrator has the full discretion to make special administrative
arrangements as are necessary, such as deferring Employee contributions on a
temporary basis during the leave of absence, and requiring the Employee to repay
premiums when the Employee returns to work, or any other arrangements the Plan
Administrator deems appropriate.

Benefit Payment

Beneficiary Designation.

        You are the beneficiary of your Dependent Life Insurance Plan.

        The benefits will be paid to you if you survive the Dependent. If you do
not survive your Dependent, MetLife may pay one or more the following who
survive you:

•Your Spouse or Domestic Partner; or •Your children; or •Your parent(s); or
•Your sibling(s).

If you do not surviving your Dependent, instead of making payment to any of the
above, MetLife may pay your estate. Any payment made by MetLife in good faith
will discharge the Plan's liability to the extent of such payment.

        Payment.    You should contact the HR Service Center to report a
Dependent's death. A certified death certificate must be provided to MetLife to
disburse the life insurance proceeds. To file a claim, see Claims Procedures
Appendix of this SPD.

Funding

        Employees pay the entire premium for coverage. The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages. Favorable experience
under this insurance coverage in a particular year may offset unfavorable
experience in prior years. It is not anticipated that there will be any
dividends declared for the Employee-Paid Life Insurance Plan and the Dependent
Life Insurance Plan based on the manner in which the insurer has determined the
premium rates.

Joint Insurance Arrangement

        Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that is allowed by the U.S. Department of Labor pursuant to
Prohibited Transaction Exemption 96-62 and 29 CFR Part 2570, subpart B. [DOL
Final Authorization Number 2001-17E (May 14, 2001)]. Under this arrangement,
MetLife has or will write the coverage for the Plan and Dorinco will assume a
percentage of the risk. Under the insurance arrangement between MetLife and
Dorinco, MetLife and Dorinco will each be liable to pay the agreed upon
percentage of each death benefit claim in respect of a Plan Participant. When a
claim for benefits is approved, Dorinco will transfer its percentage of each
death benefit claim to MetLife. MetLife will then pay the full amount of the
claim. If MetLife is financially unable to pay the portion of the claim, Dorinco
will be obligated to pay the full amount of the claim directly. Similarly, if
Dorinco is financially unable to pay its designated percentage of a particular
claim, MetLife will be obligated to pay the entire amount of the claim. Neither
MetLife nor Dorinco will charge the Plan any administrative fees, commissions or
other consideration as a result of the participation of Dorinco. This joint
insurance arrangement is not applicable to coverage for Hourly Employees
employed by Michigan Operations, or their Dependents.

Accelerated Benefit Option (ABO) for Spouses/Domestic Partners Only

        Under the Accelerated Benefit Option (ABO), if your Spouse/Domestic
Partner has been diagnosed as terminally ill with 12 months or less to live, you
may be eligible to receive up to 80% of your Spouse/Domestic Partner Dependent
Life Insurance benefits before your Spouse/Domestic Partner's death if certain
requirements are met. Having access to life

143

--------------------------------------------------------------------------------



proceeds at this important time could help ease financial and emotional burdens.
In order to apply for ABO, your Spouse/Domestic Partner must be covered for at
least $10,000 under the Dependent Life Insurance Plan. You may receive an
accelerated benefit of up to 80 percent (minimum $5,000) of the Spouse/Domestic
Partner Dependent Life Insurance benefit. An accelerated benefit is payable in a
lump sum and can be elected only once. The death benefit will be reduced by the
amount of accelerated benefit paid. Accelerated benefits are not permitted if
you have assigned your life insurance benefit to another individual or to a
trust.

        The accelerated life insurance benefits are intended to qualify for
favorable tax treatment under the Internal Revenue Code of 1986. Tax laws
relating to accelerated benefits are complex. You are advised to consult with a
qualified tax advisor.

        Receipt of accelerated benefits may affect your eligibility, or that of
your spouse/domestic partner or your family, for public assistance programs such
as medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.

        If you would like to apply for the Accelerate Benefit Option, a claim
form can be obtained from the HR Service Center at 1-877-623-8079 and must be
completed and returned for evaluation and approval by MetLife.

Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, ERISA Enforcement section, Welfare Benefits
section, The Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

Filing a Claim

        See the Claims Procedures Appendix of this SPD.

Appealing a Denial of Claim

        See the Claims Procedures Appendix of this SPD.

Fraud Against the Plan

        Any Plan Participant who intentionally misrepresents information to the
Plan or knowingly misinforms, deceives or misleads the Plan or knowingly
withholds relevant information may have his/her coverage cancelled retroactively
to the date deemed appropriate by the Plan Administrator. Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the Plan.
The employer may determine that termination of employment is appropriate and the
employer and/or the Plan may choose to pursue civil and/or criminal action. The
Plan Administrator may determine that the Participant is no longer eligible for
coverage under the Plan because of his or her actions.

Grievance Procedure

        If you want to appeal the denial of a claim for benefits, see the Claims
Procedures Appendix of this SPD.

        If you feel that anyone is discriminating against you for exercising
your rights under these Plans, or if you feel that someone has interfered with
the attainment of any right to which you feel you are entitled under these
Plans, or if you feel that the Plan Administrator has denied you any right you
feel that you have under these Plans, you must notify the Plan Administrator
(listed in the "ERISA Information" section of this SPD) in writing within
90 days of the date of the alleged wrongdoing. The Plan Administrator will
investigate the allegation and respond to you in writing within 120 days. If the
Plan Administrator determines that your allegation has merit, the Plan
Administrator will either correct the wrong (if it was the Plan which did the
wrong), or will make a recommendation to the Participating Employer if any of
them have been alleged to be responsible for the wrongdoing. If the Plan
Administrator determines that your allegation is without merit, you may appeal
the Plan Administrator's decision. You must submit written notice of your appeal
to the Plan Administrator within 60 days of receipt of the Plan Administrator's
decision. Your appeal will be reviewed and you will receive a written response
within 60 days, unless special circumstances require an extension of time. The
Plan Administrator will give you written notice and reason for the extension. In
no event should the decision take longer than 120 days after receipt of your
appeal. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in court. If you file a lawsuit, you must do so

144

--------------------------------------------------------------------------------



within 120 days from the date of the Plan Administrator's written response to
your appeal. Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit

Your Legal Rights

        When you are a participant in the Company-Paid, Employee-Paid or
Dependent Life Insurance Plans, you are entitled to certain rights and
protections under the Employee Retirement Security Act of 1974 (ERISA). This law
requires that all Plan participants must be able to:

•Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

•Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions. The Administrator may charge a
reasonable fee for the copies.

•Receive a summary of each Plan's annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

        In addition to creating rights for you and all other Plan Participants,
ERISA imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called "fiduciaries" of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.

        No one, including your employer or any other person, may discharge you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

        Under ERISA, there are steps you can take to enforce the legal rights
described above. For instance, if you request materials from one of the Plans
and do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you must file a written appeal within the time period
specified in the Plan's Claims Procedures. Failure to comply with the Plan's
claims procedures may significantly jeopardize your rights to benefits. If you
are not satisfied with the final appellate decision, you may file suit in
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the Claims Administrator's or the Plan Administrator's final written
decision (or the deadline the Claims Administrator or Plan Administrator had to
notify you of a decision). Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

        If it should happen that plan fiduciaries misuse one of the Plan's
money, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. If you file a lawsuit, you must do so within
120 days from the date of the alleged misuse. Failure to file a lawsuit within
the 120 day period will result in your waiver of your right to file a lawsuit.

        If you feel that anyone is discriminating against you for exercising
your rights under this benefit plan, or if you feel that someone has interfered
with the attainment of any right to which you feel you are entitled under any of
the Plans, you must notify the Plan Administrator listed in the "ERISA
Information" section of this SPD in writing within 120 days of the date of the
alleged wrongdoing. The Plan Administrator will investigate the allegation and
respond to you in writing within 120 days. If the Plan Administrator determines
that your allegation has merit, the Plan Administrator will either correct the
wrong, if it was the Plan which did the wrong, or will make a recommendation to
the Plan Sponsor or Participating Employer if any of them have been alleged to
be responsible for the wrongdoing. If the Plan Administrator determines that
your allegation is without merit, you may appeal the Plan Administrator's
decision. You must submit written notice of your appeal to the Plan
Administrator within 60 days of receipt of the Plan Administrator's decision.
Your appeal will be reviewed and you will receive a written response within
60 days. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in Federal court. If you file a lawsuit, you must do
so within 120 days from the date of the Plan Administrator's written response to
your appeal. Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit.

        If you have any questions about the Program, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and

145

--------------------------------------------------------------------------------



Inquiries, Pension and Welfare Benefits Administration, U.S. Department of
Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also
obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Pension and Welfare Benefits
Administration.

Welfare Benefits

        Welfare benefits, such as the Company-Paid Life Insurance Plan,
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan, are not
required to be guaranteed by a government agency.

Amendment, Modification, or Termination of Plan

        The President, Chief Financial Officer or the Corporate Vice President
of Human Resources of the Company, each acting individually, or his or her
respective delegate, may amend, modify or terminate the Plan, including, without
limitation, the Summary Plan Description, which is incorporated herein by
reference. Such amendments or modifications may not result in Company
expenditures in excess of $20 million per year. Amendments that result in
Company expenditures in excess of $20 million per year must be approved by the
Board of Directors. Certain modifications or amendments of the Plan which the
Company deems necessary or appropriate to conform the Plan to, or satisfy the
conditions of, any law, governmental regulation or ruling, and to permit the
Plan to meet the requirements of the Code may be made retroactively if
necessary. Upon termination or discontinuance of the Plan, all elections and
reductions in compensation related to the Plan shall terminate.

Procedure for Amendment, Modification, or Termination of Plan

        Any amendment of, modification to, or termination of the Plan, must be
reviewed by an attorney in the Company's Legal Department and the Plan
Administrator before it is adopted by the Corporate Vice President of Human
Resources or his or her delegate.

Disposition of Plan Assets if the Plans are Terminated

        The Company may terminate any of the Plans at any time at its sole
discretion. If the Company terminates a Plan, the assets of the Plan, if any,
shall not be used by the Company, but may be used in any of the following ways:

1)to provide benefits for Participants in accordance with the Plan, and/or

2)to pay third parties to provide such benefits, and/or

3)to pay expenses of the Plan and/or the Trust holding the Plan's assets, and/or

4)to provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.

Class Action Lawsuits

        Legal actions against the Plan must be filed in federal court. Class
action lawsuits must be filed either 1) in the jurisdiction in which the Plan is
administered (Michigan) or 2) the jurisdiction where the largest number of
putative members of the class action reside. This provision does not waive the
requirement to exhaust administrative remedies before the filing of a lawsuit.

For More Information

        If you have questions, phone the HR Service Center at (989) 638-8757 or
877-623-8079. They can provide more details about this benefit Plan.

146

--------------------------------------------------------------------------------



Important Note

--------------------------------------------------------------------------------


        This booklet is the summary plan description (SPD) for The Dow Chemical
Company Group Life Insurance Program's Company-Paid Life Insurance Plan,
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan. However, it
is not all-inclusive and it is not intended to take the place of each Plan's
legal documents. In case of conflict between this SPD and the applicable Plan
Document, the applicable Plan Document will govern.

        The Plan Administrator and the Claims Administrator are Plan
fiduciaries. The Plan Administrator has the full and complete discretion to
interpret and construe all of the provisions of the Plans for all purposes
except to make Claims for Plan Benefits determinations, which discretion is
reserved for the Claims Administrator. The Plan Administrator's interpretations
shall be final, conclusive and binding. The Plan Administrator also has the full
and complete discretion to make findings of fact for all purposes except to make
Claim for Plan Benefits determinations, which discretion is reserved for the
Claims Administrator. The Plan Administrator has the full authority to apply
those findings of fact to the provisions of the applicable Plan. All findings of
fact made by the Plan Administrator shall be final, conclusive and binding. The
Plan Administrator has the full and complete discretion to decide whether or not
it is making a Claim for Plan Benefit determination. For a detailed description
of the Plan Administrator's authority, see the applicable Plan Document.

        For the purpose of making Claim for Plan Benefits determinations, the
Claims Administrator has the full and complete discretion to interpret and
construe the provisions of the Plans, and such interpretation shall be final,
conclusive and binding. For the purpose of making Claim for Plan Benefits
determinations, the Claims Administrator also has the full and complete
discretion to make findings of fact and to apply those findings of fact to the
provisions of the Plans. All findings of fact made by the Claims Administrator
shall be final, conclusive and binding. For a detailed description of the Claims
Administrator's authority, see the applicable Plan Document.

        The Company reserves the right to amend, modify or terminate the Plans
at any time at its sole discretion. The procedures for amending each of the
Plans are contained in the applicable Plan Document.

        The Plan Documents can be made available for your review upon written
request to the Plan Administrator (listed in the ERISA Information section of
this Summary Plan Description).

        This Summary Plan Description (SPD) and the benefits described do not
constitute a contract of employment. Your employer retains the right to
terminate your employment or otherwise deal with your employment as if this SPD
and the Plans had never existed.

147

--------------------------------------------------------------------------------



ERISA Information
The Dow Chemical Company Group Life Insurance Program
Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification
Number:
 
38-1285128
Plan Number:
 
507
Group Policy Number:
 
11700-G
Plan Administrator:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For a Benefit
Contact:
 
See Claims Procedures Appendix to this SPD.
To Appeal a Benefit
Determination, File with:
 
See Claims Procedures Appendix to this SPD.
To Serve Legal Process,
File With:
 
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administration:
 
Metropolitan Life Insurance Company administers
claims under a group policy
issued to The Dow Chemical Company
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31
Funding:
 
Dow pays the entire premium for the Plan. Benefits are funded through a group
insurance contract with MetLife, Inc. The assets of the "Program" may be used at
the discretion of the Plan Administrator to pay for any benefits provided under
the "Program", as the "Program" may be amended from time to time, as well as to
pay for any expenses of the "Program". Such expenses may include, and are not
limited to, consulting fees, actuarial fees, attorney fees, third party
administrator fees and other administrative expenses.

148

--------------------------------------------------------------------------------



ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Plans
(A Welfare Benefit Plan)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification
Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For a Benefit
Contact:
 
See Claims Procedures Appendix to this SPD.
To Appeal a Benefit
Determination, File with:
 
See Claims Procedures Appendix to this SPD.
To Serve Legal Process,
File With:
 
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administration:
 
Metropolitan Life Insurance Company administers
claims under a group policy
issued to The Dow Chemical Company.
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31
Funding:
 
Employees pay the premiums. Benefits are funded through a group insurance
contract with MetLife. The assets of the "Program" may be used at the discretion
of the Plan Administrator to pay for any benefits provided under the "Program",
as the "Program" may be amended from time to time, as well as to pay for any
expenses of the "Program". Such expenses may include, and are not limited to,
consulting fees,

149

--------------------------------------------------------------------------------



    actuarial fees, attorney fees, third party administrator fees, and other
administrative expenses.
Joint Insurance
Arrangement:
 
Dorinco and MetLife have entered an
arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A)
in which if MetLife is insolvent, the entire life
insurance benefit will be paid by Dorinco. If
Dorinco is insolvent, the entire life insurance
benefit will be paid by Metropolitan.
Dorinco's address is:

Dorinco Reinsurance Company
1320 Waldo Avenue
Dorinco Building
Midland, MI 48642

150

--------------------------------------------------------------------------------



CLAIMS PROCEDURES APPENDIX
For the Summary Plan Descriptions of the Life Insurance Plans Sponsored by
The Dow Chemical Company

You Must File a Claim in Accordance with These Claims Procedures

A "Claim" is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:

A Claim for Plan Benefits is a request for benefits covered under the Plan.

An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.

You must follow the claims procedures for either CLAIMS FOR PLAN BENEFITS or
CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your situation.
See the applicable sections below entitled CLAIMS FOR PLAN BENEFITS and CLAIMS
FOR ELIGIBILITY DETERMINATIONS.

Who Will Decide Whether to Approve or Deny My Claim?

        The Dow Chemical Company will approve or deny a Claim for an Eligibility
Determination. The initial determination is made by the U.S. Benefits Center. If
you appeal, the appellate decision is made by the North America Compensation &
Benefits Leader.

        MetLife will approve or deny a Claim for Plan Benefits. MetLife is the
Claims Administrator for both the initial determination and (if there is an
appeal), the appellate determination.

An Authorized Representative May Act on Your Behalf

        An Authorized Representative may submit a Claim on behalf of a Plan
Participant. The Plan will recognize a person as a Plan Participant's
"Authorized Representative" if such person submits a notarized document signed
by the Participant stating that the Authorized Representative is authorized to
act on behalf of such Participant. A court order stating that a person is
authorized to submit Claims on behalf of a Participant will also be recognized
by the Plan.

Authority of the Administrators and Your Rights Under ERISA

        The Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan and to make findings of fact in order to
carry out their respective Claims decision-making responsibilities.

        Interpretations and claims decisions by the Administrators are final and
binding on Participants. If you are not satisfied with an Administrator's final
appellate decision, you may file a civil action against the Plan under s. 502 of
the Employee Retirement Income Security Act (ERISA) in a federal court. If you
file a lawsuit, you must do so within 120 days from the date of the
Administrator's final written decision. Failure to file a lawsuit within the
120 day period will result in your waiver of your right to file a lawsuit.

CLAIMS FOR PLAN BENEFITS

Information Required In Order to Be a "Claim":

        For Claims that are requests for Plan benefits, the claimant must
complete a MetLife claims form. Call the HR Service Center at 1-877/623-8079 to
obtain a form. (Retirees should call the Retiree Service Center to obtain a form
at 1-800/344-0661). In addition, you must attach a certified death certificate
(must be certified by the government authority, as exhibited by a "raised seal"
on the certificate). You may request assistance from the U.S. Benefits Center
(1-989/636-9556) if you need help completing the MetLife claims form.

151

--------------------------------------------------------------------------------



Once you have completed the MetLife claims form, you must send it and the
certified death certificate to:

U.S. Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans

The U.S. Benefits Center will review and sign your completed MetLife claims form
and forward the form and certified death certificate to:

Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6115
Utica, NY 13504-6115

CLAIMS FOR DETERMINATION OF ELIGIBILITY

Information Required In Order to Be a "Claim":

        For Claims that are requests for Eligibility Determinations, the Claims
must be in writing and contain the following information:

•State the name of the Employee, and also the name of the person (Employee,
Spouse/Domestic Partner, Dependent child, as applicable) for whom the
Eligibility Determination is being requested

•Name the benefit plan for which the Eligibility Determination is being
requested

•If the Eligibility Determination is for the Employee's Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (e.g. Spouse/Domestic Partner, child, etc.)

•Provide documentation of such relationship (e.g. marriage certificate,
Statement of Domestic Partnership, birth certificate, etc)

Claims for Eligibility Determinations must be filed with:

U.S. Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans
                  (Eligibility Determination)

INITIAL DETERMINATIONS

        If you submit a Claim for Plan Benefits or a Claim for Eligibility
Determination to the applicable Administrator, the applicable Administrator will
review your Claim and notify you of its decision to approve or deny your Claim.
Such notification will be provided to you in writing within a reasonable period,
not to exceed 90 days of the date you submitted your claim; except that under
special circumstances, the Administrator may have up to an additional 90 days to
provide you such written notification. If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 90 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the applicable Administrator denies the Claim,
the written notification of the Claims decision will state the reason(s) why the
Claim was denied and refer to the pertinent Plan provision(s). If the Claim was
denied because you did not file a complete Claim or because the Administrator
needed additional information, the Claims decision will state that as the reason
for denying the Claim and will explain why such information was necessary.

152

--------------------------------------------------------------------------------



APPEALING THE INITIAL DETERMINATION

        If the applicable Administrator has denied your Claim for Plan Benefits
or Claim for Eligibility Determination, you may appeal the decision. If you
appeal the Administrator's decision, you must do so in writing within 60 days of
receipt of the Administrator's determination, assuming that there are no
extenuating circumstances, as determined by the applicable Administrator. Your
written appeal must include the following information:

•Name of Employee

•Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator's decision

•Name of the benefit Plan

•Reference to the Initial Determination

•Explain reason why you are appealing the Initial Determination

Send appeals of Eligibility Determinations to:

North America Compensation & Benefits Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans
                  (Appeal of Eligibility Determination)

Send appeals of benefit denials to:

Metropolitan Life Insurance Company
Group Life Claims – The Dow Chemical Company
Oneida County Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator
                  (Appellate Review)

        You may submit any additional information to the applicable
Administrator when you submit your request for appeal. You may also request that
the Administrator provide you copies of documents, records and other information
that is relevant to your Claim, as determined by the applicable Administrator
under applicable federal regulations. Your request must be in writing. Such
information will be provided at no cost to you.

        After the applicable Administrator receives your written request to
appeal the initial determination, the Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the appellate
reviewer will look at the Claim anew. The person who will review your appeal
will not be the same person as the person who made the initial decision to deny
the Claim. In addition, the person who is reviewing the appeal will not be a
subordinate who reports to the person who made the initial decision to deny the
Claim. The Administrator will notify you in writing of its final decision. Such
notification will be provided within a reasonable period, not to exceed 60 days
of the written request for appellate review, except that under special
circumstances, the Administrator may have up to an additional 60 days to provide
written notification of the final decision. If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 60 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the Administrator determines that it does not
have sufficient information to make a decision on the Claim prior to the
expiration of the initial 60 day period, it will notify you. It will describe
any additional material or information necessary to submit to the Plan, and
provide you with the deadline for submitting such information. The initial
60 day time period for the Administrator to make a final written decision, plus
the 60 day extension period (if applicable) are tolled from the date the
notification of insufficiency is sent to you until the date on which it receives
your response. ("Tolled" means the "clock or time is stopped or suspended". In
other words, the deadline for the Administrator to make its decision is "put on
hold" until it receives the requested information). The tolling period ends when
the Administrator receives your response, regardless of the adequacy of your
response.

        If the Administrator has determined to that its final decision is to
deny your Claim, the written notification of the decision will state the
reason(s) for the denial and refer to the pertinent Plan provision(s).

153

--------------------------------------------------------------------------------



DEFINITIONS APPENDIX

See Plan Document for additional definitions. A pronoun or adjective in the
masculine gender includes the feminine gender, and the singular includes the
plural, unless the context clearly indicates otherwise.

"Actively at Work" or "Active Work" means that you are performing all of the
usual and customary duties of your job with the Participating Employer on a Full
Time or Less-Than Full Time basis. This must be done at:

a.the Participating Employer's place of business; or;

b.an alternate place approved by the Participating Employer; or

c.a place to which the Participating Employer's business requires you to travel.

You will be deemed to be Actively at Work during weekends or Participating
Employer approved vacations, holidays or business closures if you were Actively
at Work on the last scheduled work day preceding such time off.

"Administrator" means either the Plan Administrator or the Claims Administrator.

"Bargained-for" or "Hourly" individual means an individual who is represented by
a collective bargaining unit that is recognized by the Company or Participating
Employer.

"Claim" means a request by a claimant for a plan benefit or an Eligibility
Determination that contains at a minimum, the information described in the
Claims Procedures Appendix of the applicable SPD.

"Claim for an Eligibility Determination" means a Claim requesting a
determination as to whether a claimant is eligible to be a Participant under a
Plan.

"Claim for a Plan Benefit" means a Claim requesting that the Plan pay for
benefits covered under a Plan.

"Claims Administrator" means Metropolitan Life Insurance Company with whom the
Company has contracted to perform certain services under the Program.

"Code" means the Internal Revenue code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

"Company" means The Dow Chemical Company, a corporation organized under the laws
of Delaware.

"Domestic Partner" means a person who is a member of a Domestic Partnership.

"Domestic Partnership" means two people claiming to be "domestic partners" who
meet all of the following requirements of paragraph A, or the requirements of
paragraph B:

A.

1.the two people must have lived together for at least twelve (12) consecutive
months immediately prior to receiving coverage for benefits under the Plan, and

2.the two people are not Married to other persons either now, or at any time
during the twelve month period, and

3.during the twelve month period, and now, the two people have been and are each
other's sole domestic partner in a committed relationship similar to a legal
Marriage relationship and with the intent to remain in the relationship
indefinitely, and

4.each of the two people must be legally competent and able to enter into a
contract, and

5.the two people are not related to each other in a way which would prohibit
legal Marriage between opposite sex individuals, and

6.in entering the relationship with each other, neither of the two people are
acting fraudulently or under duress, and

154

--------------------------------------------------------------------------------



7.during the twelve month period and now, the two people have been and are
financially interdependent with each other, and

8.each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.



B.

1.Evidence satisfactory to the Plan Administrator is provided that the two
people are registered as domestic partners, or partners in a civil union in a
state or municipality or country that legally recognizes such domestic
partnerships or civil unions, and

2.each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.

"Dow" means a Participating Employer or collectively, the Participating
Employers, as determined by the context of the sentence in which it is used, as
such is interpreted by the Plan Administrator or his delegee.

"Employee" means a person who:

a.is employed by a Participating Employer to perform personal services in an
employer-employee relationship which is subject to taxation under the Federal
Insurance Contribution Act or similar federal statute; and

b.receives payment for services performed for the Participating Employer
directly from the Company's U.S. Payroll Department, or another Participating
Employer's U.S. Payroll Department; and

c.is either a Salaried individual who is classified by the Participating
Employer as having "regular full-time status or "less-than-full-time status', or
a Bargained-for individual who is classified by the Participating Employer as
having "regular full-time active status", and

d.if Localized, is Localized in the U.S., and

e.if on an international assignment, is either a U.S. citizen or Localized in
the U.S.

The definition of "Employee" does not include an individual who performs
services for the benefit of a Participating Employer if his compensation is paid
by an entity or source other than the Company's U.S. Payroll Department or
another Participating Employer's U.S. Payroll Department. Further, the
definition of "Employee" does not include any individual who is characterized by
the Participating Employer as an independent contractor, contingent worker,
consultant, contractor, or similar term. These individuals are not "Employees"
(with a capital "E") for purposes of the Plan even if such an individual is
determined by a court or regulatory agency to be a "common law employee" of a
Participating Employer.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"Full-Time" Employee means an Employee who has been classified by a
Participating Employer as having "full-time" status.

"Hourly" Employee means an Employee who is represented by a collective
bargaining unit that is recognized by the Company or other Participating
Employer.

"Less-Than-Full-Time Employee" means an Employee who has been classified by a
Participating Employer as having "less-than-full-time status".

"Localized" means that a Participating Employer has made a determination that an
Employee is permanently relocated to a particular country, and the Employee has
accepted such determination. For example, a Malaysian national is "Localized" to
the U.S. when a Participating Employer has determined that such Employee is
permanently relocated to the U.S., and such Employee has accepted such
determination.

"Married" or "Marriage" means a legally valid marriage between a man and a woman
recognized by the state in which the man and the woman reside.

155

--------------------------------------------------------------------------------



"Participating Employer" means the Company or any other corporation or business
entity the Company authorizes to participate in the Program with respect to its
Employees.

"Plan" means either the Company-Paid Life Insurance Plan (for Salaried and
Certain Bargained for Employees), which is a component of The Dow Chemical
Company Group Life Insurance Program (ERISA Plan #507); or the Employee-Paid
Life Insurance Plan or the Dependent Life Insurance Plan, which are components
of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program
(ERISA Plan #515); whichever the case may be.

"Plan Administrator" means the Company or such person or committee as may be
appointed from time to time by the Company to serve at its pleasure.

"Plan Document" means either the plan document for The Dow Chemical Company
Group Life Insurance Program or The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program, whichever the case may be.

"Program" means either The Dow Chemical Company Group Life Insurance Program
(ERISA Plan #507) or The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515), whichever the case may be.

"Program Year" means the 12-consecutive-month period ending each December 31.

"Regular" Employee is an Employee who is classified by the Employer as
"regular."

"Retire" or "Retirement" means when an active Employee who is age 50 or older
with 10 or more years of Service terminates employment with a Participating
Employer who is also a "Retiree".

"Retiree" means an Employee who is age 50 or older with 10 or more years of
Service when his employment terminated with a Participating Employer and is
eligible to receive a pension under the Dow Employees' Pension Plan and was a
Participant in the Program on the day preceding Retirement. An Employee who is
receiving, or has received a benefit, under the 1993 Special Separation Payment
Plan who is 50 or older at the time he leaves active employment with Dow,
regardless of years of Service, is also a "Retiree".

"Retiree" also means an Employee who is age 50 or older with 10 or more years of
Service when his employment terminated with a Participating Employer, terminated
employment with the Participating Employer on or after February 6, 2003, is
eligible to receive a pension under the terms of the Union Carbide Employees'
Pension Plan, and was a Participant in the Program on the day preceding
termination of employment with the Participating Employer.

"Retiree" also means an Employee who was enrolled in The Dow Chemical Company
Executive Split Dollar Life Insurance Plan, terminated employment with Dow
Chemical Canada Inc. on or after October 1, 2003 at age 50 or older with 10 or
more years of Service, is eligible to receive a pension from the pension plan
sponsored by Dow Chemical Canada Inc., and signed a waiver of all his rights
under The Dow Chemical Company Executive Split Dollar Life Insurance Agreement
between himself and The Dow Chemical Company.

"Salaried" means an individual who is not represented by a collective bargaining
unit.

"Service" means:

With respect to a Retiree who is eligible to receive a pension from the Dow
Employees' Pension Plan, "Service" means either Eligibility Service" or
"Credited Service" recognized under the Dow Employees' Pension Plan, whichever
is greater. With respect to a Retiree who is eligible to receive a pension from
the Union Carbide Employees' Pension Plan, "Service" means "Eligibility Service"
or "Credited Service" recognized under the Union Carbide Employees' Pension
Plan, whichever is greater.

"Spouse" means a person who is Married to the Employee.

"SPD" means the Summary Plan Description.

156

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(s)

